
	
		I
		112th CONGRESS
		1st Session
		H. R. 1502
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Wolf (for
			 himself, Mr. King of New York, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Select
			 Committee on Intelligence (Permanent Select)
		
		A BILL
		To establish the Counterterrorism Competitive Analysis
		  Council.
	
	
		1.Short titleThis Act may be cited as the
			 Team B
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)terrorism and domestic radicalization
			 represent evolving, dynamic, multidimensional threats that necessitate a
			 structured, iterative process to continuously revise plans, operations,
			 concepts, organizations, and capabilities; and
			(2)past Federal
			 experience in competitive analysis executed by experts drawn from outside the
			 government has helped the intelligence community and policymakers better
			 understand the nature of complex threats to the United States.
			3.Establishment of
			 Counterterrorism Competitive Analysis Council
			(a)EstablishmentTitle I of the National Security Act of
			 1947 (50 U.S.C. 401 et seq.) is amended by adding at the end the
			 following:
				
					120.Counterterrorism Competitive Analysis
		  Council(a)EstablishmentThere
				is established a council to be known as the Counterterrorism Competitive
				Analysis Council (in this section referred to as the
				Council).
						(b)DutiesThe Council shall—
							(1)advise the
				Director of National Intelligence on matters of policy relating to the threats
				of international terrorism and domestic radicalization based on all-source
				information;
							(2)prepare a
				competitive analysis of each national intelligence estimate concerning al-Qaeda
				and other foreign terrorist organizations and submit such analysis to the
				Director of National Intelligence and the National Intelligence Council;
				and
							(3)annually submit to
				Congress a report in unclassified form, which may include a classified annex,
				on trends in counterterrorism and domestic radicalization, including a summary
				of any competitive analysis prepared pursuant to paragraph (2).
							(c)Members(1)The Council shall be
				composed of eight members appointed by the Director of National Intelligence,
				in consultation with the Permanent Select Committee on Intelligence of the
				House of Representatives and the Select Committee on Intelligence of the
				Senate. Members shall be selected on the basis of previous experience with
				matters of policy relating to international terrorism and domestic
				radicalization.
							(2)(A)The Director of National
				Intelligence may not appoint an individual to the Council if such individual
				has served as an officer or employee of the Federal Government within a
				five-year period of the date of appointment.
								(B)The Director of National Intelligence may
				not appoint an individual to the Council if—
									(i)such individual has served as an officer or
				employee of the Federal Government within a 15-year period of the date of
				appointment; and
									(ii)on the date of appointment, three of the
				members of the Council have served as officers or employees of the Federal
				Government within a 15-year period of the date of appointment.
									(3)The term of a member is five years,
				and a member may not serve more than two terms, except that a member appointed
				to fill a vacancy may serve two additional terms after the expiration of the
				term in which that vacancy occured.
							(4)Any member appointed to fill a vacancy
				occurring before the expiration of a term shall be appointed for the remainder
				of that term.
							(5)Every two years, the Council shall
				select a chair and vice chair from among its members.
							(6)To the extent provided in advance in
				appropriation Acts, each member shall be paid at a rate not to exceed the
				annual rate of basic pay for level V of the Executive Schedule under section
				5316 of title 5, United States Code.
							(7)Any member of the Council may, if
				authorized by the Council, take any action which the Council is authorized to
				take by this section.
							(d)Staff of
				Council(1)To the extent provided in advance in
				appropriation Acts, the Council shall appoint and fix the compensation of a
				Director and such additional staff as may be necessary to enable the Council to
				carry out its duties.
							(2)The Director and staff of the Council may
				be appointed without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service, and may be paid without
				regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
				title relating to classification and General Schedule pay rates, except that
				the rate of pay fixed for the Director and staff may not exceed the annual rate
				of basic pay for level V of the Executive Schedule under section 5316 of title
				5, United States Code.
							(3)In accordance with rules adopted by
				the Council, and to the extent provided in advance in appropriation Acts, the
				Council may procure the services of experts and consultants under section
				3109(b) of title 5, United States Code, but at rates for individuals not to
				exceed the daily equivalent of the annual rate of basic pay for level V of the
				Executive Schedule under section 5316 of title 5, United States Code.
							(e)Access to
				intelligence information(1)The Director of National Intelligence shall
				transmit to the Council each national intelligence estimate concerning al-Qaeda
				and other foreign terrorist organizations.
							(2)Upon request of the Council, the
				Director of National Intelligence shall make available to the Council any
				intelligence information in the possession of the intelligence
				community.
							(3)The Director of National Intelligence shall
				ensure that the appropriate executive departments and agencies cooperate with
				the Council in expeditiously providing to the members and staff appropriate
				security clearances in a manner consistent with existing procedures and
				requirements.
							(f)Applicability of
				Federal Advisory Committee ActSection 14(a)(2)(B) of the Federal Advisory
				Committee Act (5 U.S.C. App.), relating to the termination of advisory
				committees, shall not apply to the Council.
						(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $5,000,000 for each of
				fiscal years 2012 through 2017. No amount is authorized to carry out this
				section for a fiscal year unless the appropriation for the Office of the
				Director of National Intelligence for such fiscal year is reduced by an amount
				equal to the amount appropriated to carry out this section for such fiscal
				year
						.
			(b)Initial
			 reportThe initial report required to be submitted under section
			 120(b)(2) of the National Security Act of 1947, as added by subsection (a),
			 shall be filed not later than 1 year after the date of the enactment of this
			 Act.
			(c)Clerical
			 amendmentThe table of contents of the National Security Act of
			 1947 (50 U.S.C. 401 et seq.) is amended by inserting after the item relating to
			 section 119B the following:
				
					
						Sec. 120. Counterterrorism Competitive
				Analysis
				Council.
					
					.
			
